DETAILED ACTION
This is in response to Applicant’s reply dated 1/29/21.  Claims 21-40 have been examined.  Claims 1-20 have been cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
As per Applicant’s filing of Terminal Disclaimers against US 10,660,136 and US 10,512,108, the obviousness-type double patenting rejection of claims of the instant application, as described in NFOA dated 10/29/20, has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Seok Koo (Reg. # 76,255) on 2/25/21.
The application has been amended as follows: 
1-20. (Canceled).

21. (Currently Amended) A wireless station(STA), the STA comprising:
a transceiver; and
a processor,

receive, through the transceiver, a trigger frame from access point(AP),
wherein the trigger frame includes an AID (association identifier) field for setting a temporary AID of one or more STAs including the STA,
wherein the one or more STAs are not associated with the AP, and
wherein the temporary AID is used for a random access procedure of the one or more STAs not associated with the AP, and indicates at least one resource unit for the random access procedure of each of the one or more STAs, 
transmit an uplink data for the random access procedure to the AP through the at least one resource unit, and
receive a ACK(acknowledgment) frame in response to the uplink data from the AP,
wherein the Ack frame includes Ack information for some or all of the one or more STAs, 
wherein the Ack information is identified from the Ack frame based on the temporary AID, 
wherein an OFDMA backoff (OBO) counter is used for uplink orthogonal frequency division multiple access (UL-OFDMA) based random access,
wherein the OBO counter is decremented based on the number of resource units indicated by the temporary AID, and
wherein the one or more STAs, whose OBO counter is smaller than or equal to the number of resource units, perform the random access procedure.


wherein the temporary AID is an AID not included in a set of AIDs for AID assignment of each STA in a basic service set (BSS).

23. (Previously Presented), The STA of claim 21, 
wherein the temporary AID indicates the at least one resource unit for the UL-OFDMA based random access. 

24. (Previously Presented) The STA of claim 23, 
wherein the temporary AID indicates the at least one resource unit for unassociated STAs.

25-26. (Cancelled). 

27. (Previously Presented) The STA of claim 21, 
wherein whether the uplink data is successfully transmitted is determined based on whether a MAC address of an information field corresponding to the temporary AID of the ACK frame matches a MAC address of the one or more STAs.

28. (Previously Presented) The STA of claim 21, 
wherein the temporary AID has a value different from any AID included in the set of AIDs for AID assignment.


wherein the ACK frame is a multi-STA block ACK (M-BA) frame, and
wherein the temporary AID is included in an information field of the M-BA frame.

30. (Previously Presented) The STA of claim 21,
wherein the ACK frame is an OFDMA block ACK frame, and
wherein the temporary AID is included in high efficiency signal B(HE-SIG-B) field of the OFDMA block ACK frame.

31. (Currently Amended) A wireless communication method of a wireless communication STA, the method comprising:
receiving a trigger frame from AP,
wherein the trigger frame includes an AID (association identifier) field for setting a temporary AID of one or more STAs including the STA,
wherein the one or more STAs are not associated with the AP, and
wherein the temporary AID is used for a random access procedure of the one or more STAs not associated with the AP, and indicates at least one resource unit for the random access procedure of each of the one or more STAs including the STA;
transmitting an uplink data for the random access procedure to the AP through the at least one resource unit; and
receiving a ACK(acknowledgment) frame in response to the uplink data from the AP,

wherein the Ack information is identified from the Ack frame based on the temporary AID, 
wherein an OFDMA backoff (OBO) counter is used for uplink orthogonal frequency division multiple access (UL-OFDMA) based random access,
wherein the OBO counter is decremented based on the number of resource units indicated by the temporary AID, and
wherein the one or more STAs, whose OBO counter is smaller than or equal to the number of resource units, perform the random access procedure.

32. (Previously Presented) The method of claim 31,
wherein the temporary AID is an AID not included in a set of AIDs for AID assignment of each STA in a basic service set (BSS).

33. (Previously Presented) The method of claim 31,
wherein the temporary AID indicates the at least one resource unit for the UL-OFDMA based random access. 

34. (Previously Presented) The method of claim 33, 
wherein the temporary AID indicates the at least one resource unit for unassociated STAs.



37. (Previously Presented) The method of claim 31, 
wherein whether the uplink data is successfully transmitted is determined based on whether a MAC address of an information field corresponding to the temporary AID of the ACK frame matches a MAC address of the one or more STAs.

38. (Previously Presented) The method of claim 31, 
wherein the temporary AID has a value different from any AID included in the set of AIDs for AID assignment.

39. (Previously Presented) The method of claim 31,
wherein the ACK frame is a multi-STA block ACK (M-BA) frame, and
wherein the temporary AID is included in an information field of the M-BA frame.

40. (Previously Presented) The method of claim 31,
wherein the ACK frame is an OFDMA block ACK frame, and
wherein the temporary AID is included in high efficiency signal B(HE-SIG-B) field of the OFDMA block ACK frame.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 21 and 31 teach, among other things, … receive, through the transceiver, a trigger frame from access point(AP), wherein the trigger frame includes an AID (association identifier) field for setting a temporary AID of one or more STAs including the STA … wherein the temporary AID … indicates at least one resource unit for the random access procedure of each of the one or more STAs … wherein an OFDMA backoff (OBO) counter is used for uplink orthogonal frequency division multiple access (UL-OFDMA) based random access, wherein the OBO counter is decremented based on the number of resource units indicated by the temporary AID, and wherein the one or more STAs, whose OBO counter is smaller than or equal to the number of resource units, perform the random access procedure.
Independent claims 21 and 31, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21-24, 27-34, and 37-41 have been allowed.  Claims 1-20, 25-26, and 35-36 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468